                      Case 1:19-cr-00173-LMB Document 8 Filed 03/22/19 Page 1 of 1 PageID# 30
AO 442 (Rev. 11/11) Arrest Warrant



                                         United States District Coi                                   •• n ^ L • IE
                                                                 for the                          5i
                                                      Eastern District of Virginia                r        MAq ? 2 2019

                                                                                                  1. GlJStK,U.S.D)SIRtCT  COURT
                                                                                                        4^ftANnftlfc.VlRGfflaA
                      United States of America
                                 V.

                                                                           Case No. 1:19-MJ-135
                  DREWCOLLIN IMPARATO


                                                                            UNDER SEAL

                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        DREWCOLLIN IMPARATO                                                                             ,
who is accused ofan offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment       □ Information       □ Superseding Information            sT Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition     □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  Knowingly Traveled Interstate with the Intent to Engage in Illicit Sexual Conduct, Specifically Oral and Anal Sex with a
  Thirteen (13) Year Old Child, in Violation of 18 U.S.C. § 2423(b)




                                                                                           /s/_
                                                                           Michael S. Nachmanoff
Date:
            3k#                                                            United States Magistrate Judge
                                                                                        Issuing officer's signature

City and state:
                                                                                          Printed name and title


                                                                 Return

          This warrant was received on (date) o?,{2\ IXOl'i           , and the person was arrested on (date) p'sl'ZZ. {^q}^
at (city and state)                                          .


Date: Q'sf ^g/2d)/9
                                                                                       Arresting officer's signature


                                                                                                                            Piacni-
                                                                                          Printed name and title              U
